DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4, 5, 8, 10 – 12, 15, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swenson et al. (US Publication 2012/0263241).
Regarding claims 1, 8 and 15, Swenson teaches an apparatus and a method comprising: 
receiving data generated by a source application; (i.e. fig. 4 shows source data may be received for a device or application (404); see paragraph 54)
inputting the data into a predictive model, the predictive model generating a prediction output for the data;  (i.e. fig. 4 shows the source data may input into a predictive algorithm; see paragraphs 55)

discarding a first portion of the preprocessed data and retaining a second portion of the pre-processed data; and transmitting the second portion of the pre-processed data over a network to a server for processing of the data. (i.e. fig. 4 shows video data to be transmitted over the network is processed for compression in real time, be either adding data to a video frame or reducing the size of the video frame, this processing occurs until the video stream transmission is complete; see paragraphs 49, 50, 56 - 59)
Regarding claims 4, 10 and 18, Swenson teaches the method of claim 1, further comprising selecting a compression level based on the prediction output and compressing a the second portion of the pre-processed data based on the compression level. (i.e. fig. 4 shows a dynamic compression level is selected for each video frame received for a capture source application based upon the processed data from the prediction algorithm; see paragraph 50, 57 - 59)
Regarding claims 11, Swenson teaches the computer-readable storage medium of claim 8, the computer program instructions further defining the step 
Regarding claims 5 and 12, Swenson teaches the method of claim 1, further comprising receiving video data, wherein the source application comprises a video capture application or a video compression application, or both. (i.e. fig. 1 shows the source data input may be from a video capture application for network transmission; see paragraphs 25, 26)

Allowable Subject Matter
Claim 6, 13 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7, 14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
February 8, 2022           Primary Examiner, Art Unit 2471